DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2021 has been entered.
Applicant’s amendment/response filed 03/08/2021 has been entered and made of record. Claims 1, 18, and 20-21 were amended. Claims 1-15 and 17-21 are pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 10-11, 13, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2018/0137677).
Regarding claim 1, Jeong teaches: A graphics processing unit configured to process graphics data using a rendering space which is sub-divided into a plurality of tiles (Jeong [0052}: “In operation 330, the GPU 10 divides the frame into a plurality of tiles.”), the graphics processing unit comprising: 
a plurality of processing cores configured to render graphics data (Jeong [0043]: “The GPU may include multiple cores that are capable of processing a plurality of threads simultaneously.”); 
cost indication logic configured to obtain, for each set of one or more tiles of a plurality of sets of one or more tiles of the rendering space, a cost indication from the set of one or more tiles, wherein the cost indication for the set of one or more tiles is suggestive of a cost of processing the set of one or more tiles (Jeong [0061]: “FIG. 5 is a view of a bitstream indicating primitives included in each tile.” [The bistream meets the claimed cost indication; the primitives included in each tile meet the claimed cost of processing.]); 
similarity indication logic configured to obtain similarity indications between sets of one or more tiles of the plurality of sets of one or more tiles of the rendering space, wherein the similarity indication between two sets of one or more tiles is indicative of a level of similarity between the two sets of tiles according to at least one processing metric (Jeong [0053]-[0054]: “The GPU 10 determines the number of primitives commonly included in the tiles and determines the rendering order of tiles based on the number of primitives. The rendering order of the tiles may be based on a quantity (number) of common primitives, which may require less computations than rendering tiles without (or a lesser quantity of) common primitives … One way that the GPU may determine if there are common primitives and the quantity is the GPU 10 generating a bitstream representing primitives included in a tile and perform an AND operation on bitstreams of different tiles. For example, the output of the AND operation of the bitstreams may be counted to confirm the number of primitives commonly included in the different tiles.” [The AND operation meets the claimed obtaining step; the number of primitives commonly included in the tiles meets the claimed similarity indication.]); and 
scheduling logic configured to assign the sets of one or more tiles to the plurality of processing cores for rendering in dependence on the cost indications and the similarity indications (Jeong [0063]: “The GPU 10 may determine a schedule of tiles using the generated bitstreams. For example, the GPU 10 may perform an AND operation on two bitstreams to identify primitives shared by tiles;” [0077]-[0078]: “In operation 840, the GPU 10 determines a core to which tiles are to be allocated based on the primitives included in the tiles, and the core renders the allocated tiles … The GPU 10 may allocate tiles including identical primitives to one particular core.”).

Regarding claim 3, Jeong teaches: A graphics processing unit as claimed in claim 1, wherein the similarity indication logic is configured to one or more of: 
assign a group of one or more similarity indications to each of a plurality of sets of one or more tiles, each similarity indication in a group being indicative of a level of similarity between that set of one or more tiles and another set of one or more tiles [This limitation has yet to be considered because of the “one or more of” recitation.]; 
assign to each of the plurality of sets of one or more tiles a plurality of similarity indications indicative of a level of similarity between that set of one or more tiles and other sets of one or more tiles located within a localised region of that set of one or more tiles [This limitation has yet to be considered because of the “one or more of” recitation.]; and 
determine the similarity indications (Jeong [0054]: “One way that the GPU may determine if there are common primitives and the quantity is the GPU 10 generating a bitstream representing primitives included in a tile and perform an AND operation on bitstreams of different tiles. For example, the output of the AND operation of the bitstreams may be counted to confirm the number of primitives commonly included in the different tiles.”).

Regarding claim 7, Jeong teaches: A graphics processing unit as claimed in claim 3, wherein the at least one processing metric includes one or more of: 
a processing resource used to render a set of one or more tiles, and the similarity indication logic is configured to determine a similarity indication between two sets of one or more tiles based on a level of sharing of the processing resource between the two sets of one or more tiles [This limitation has yet to be considered because of the “one or more of” recitation.]; and 
graphical data content comprising at least one of: 
(i) primitives which are present within a set of one or more tiles (Jeong [0061]: “FIG. 5 is a view of a bitstream indicating primitives included in each tile.”), and 
(ii) textures which are to be used to render a set of one or more tiles [This limitation has yet to be considered because of the “at least one of” recitation.].

Regarding claim 10, Jeong teaches: A graphics processing unit as claimed in claim 3, wherein the similarity indication logic is configured to determine a similarity indication between two sets of one or more tiles from the cost indications for those two sets of one or more tiles (Jeong [0054]: “One way that the GPU may determine if there are common primitives and the quantity is the GPU 10 generating a bitstream representing primitives included in a tile and perform an AND operation on bitstreams of different tiles. For example, the output of the AND operation of the bitstreams may be counted to confirm the number of primitives commonly included in the different tiles.”).

Regarding claim 11, Jeong teaches: A graphics processing unit as claimed in claim 1, wherein the cost indication logic is configured to determine the cost indications for the sets of one or more tiles of the rendering space (Jeong [0062]: “Since Tile_A includes two primitives with primitive IDs 0 and 1, the GPU 10 generates bitstream 1100 for Tile_A. Since Tile_B also includes the two primitives with primitive IDs 0 and 1 in the same manner as Tile_A, the GPU 10 generates bitstream 1100 for Tile_B. Since Tile_C does not include any primitives, the GPU 10 generates bitstream 0000 for Tile_C. Since Tile_D includes two primitives with primitive IDs 2 and 3, the GPU 10 generates bitstream 0011 for Tile_D.”).

Regarding claim 13, Jeong teaches: A graphics processing unit as claimed in claim 11, wherein the cost indication logic is configured to determine a cost indication for a tile of the rendering space based on one or more of the following factors: 
(i) a number of primitives in the tile (Jeong [0061]: “FIG. 5 is a view of a bitstream indicating primitives included in each tile.”); 
(ii) object types associated with the primitives in the tile; 
(iii) tile coverage area of the primitives in the tile; 
(iv) characteristics of one or more shader programs which are to be executed for rendering the primitives in the tile; 
(v) a user input; and 
(vi) a processing cost of a corresponding tile in a previous render.

Regarding claim 15, Jeong teaches: A graphics processing unit as claimed in claim 1, wherein the sets of one or more tiles each comprise only a single tile 

Claim 18 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale.

Regarding claim 19, Jeong teaches: The graphics processing unit of claim 1, wherein the graphics processing unit is embodied in hardware on an integrated circuit (Jeong [0094]: “The processor may include an integrated circuit.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0137677) as applied to claim 1 above, and further in view of Kazama et al. (US 2014/0092087).
Regarding claim 2, Jeong teaches/suggests above a specified threshold (Jeong [0066]: “The GPU 10 may confirm the number of common primitives according to the number of 1s included in a bitstream generated by an AND operation.”). Jeong is silent regarding: A graphics processing unit as claimed in claim 1, wherein the scheduling logic is configured to assign the next set of one or more tiles to the processing cores according to a first scheduling order set by the cost indications if the similarity indications do not indicate that there is another set of one or more tiles yet to be assigned to the processing cores that has a level of similarity with the set of one or more tiles most recently assigned to the processing cores above a specified threshold. Kazama, however, teaches/suggests assign the next set of one or more tiles to the processing cores according to a first scheduling order set by the cost indications (Kazama [0035]: “The number of pixels that need to be rendered for a given tile 315 may then be delivered to the load balancer 317 at 263;” [0037]: “Ideally, the load balancer 317 will distribute the tiles 315 such that each rasterization thread 316 will render the same number of pixels.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the scheduling of Jeong such that when there are no common primitives, the tiles are scheduled based on the number of primitives as taught/suggested by Kazama in order for load balancing.

As such, Jeong as modified by Kazama teaches/suggests wherein the scheduling logic is configured to assign the next set of one or more tiles to the processing cores according to a first scheduling order set by the cost indications if the similarity indications do not indicate that there is another set of one or more tiles yet to be assigned to the processing cores that has a level of similarity with the set of one or more tiles most recently assigned to the processing cores above a specified threshold (Jeong [0063]: “The GPU 10 may determine a schedule of tiles using the generated bitstreams. For example, the GPU 10 may perform an AND operation on two bitstreams to identify primitives shared by tiles;” [0077]-[0078]: “In operation 840, the GPU 10 determines a core to which tiles are to be allocated based on the primitives included in the tiles, and the core renders the allocated tiles … The GPU 10 may allocate tiles including identical primitives to one particular core;” Kazama [0035]: “The number of pixels that need to be rendered for a given tile 315 may then be delivered to the load balancer 317 at 263;” [0037]: “Ideally, the load balancer 317 will distribute the tiles 315 such that each rasterization thread 316 will render the same number of pixels.”).

Regarding claim 4, Jeong teaches/suggests: A graphics processing unit as claimed in claim 1, wherein the scheduling logic is configured to: 
if the similarity indications for the set of one or more tiles most recently assigned to the processing cores indicates there is a level of similarity above the specified threshold between that set of one or more tiles and one or more other sets of one or more tiles yet to be assigned to the processing cores, assign as the next set of one or more tiles to the processing cores one of those other sets of one or more tiles (Jeong [0066]-[0067]: “The GPU 10 may confirm the number of common primitives according to the number of 1s included in a bitstream generated by an AND operation. For example, since the bitstream obtained by performing an AND operation on the bitstream 1100 of Tile_A and the bitstream 1100 of Tile_B are 1100 and the bitstream 1100 includes two 1s, Tile_A and Tile_B include two primitives in common ... The GPU 10 determines a schedule of tiles according to the number of common primitives. In FIG. 6, Tile_B sharing the largest number of primitives with Tile_A is processed after Tile_A, and Tile_F and Tile_G are processed after Tile_B as they each include one primitive in common.”).
Jeong is silent regarding:
assign the next set of one or more tiles to the processing cores according to a first scheduling order set by the cost indications if the similarity indications for the set of one or more tiles most recently assigned to the processing cores does not indicate that there is a level of similarity above a specified threshold between that set of one or more tiles and another set of one or more tiles yet to be assigned to the processing cores; 
Kazama, in view of Jeong, teaches/suggests:
assign the next set of one or more tiles to the processing cores according to a first scheduling order set by the cost indications if the similarity indications for the set of one or more tiles most recently assigned to the processing cores does not indicate that there is a level of similarity above a specified threshold between that set of one or more tiles and another set of one or more tiles yet to be assigned to the processing cores (Jeong [0063]: “The GPU 10 may determine a schedule of tiles using the generated bitstreams. For example, the GPU 10 may perform an AND operation on two bitstreams to identify primitives shared by tiles;” [0077]-[0078]: “In operation 840, the GPU 10 determines a core to which tiles are to be allocated based on the primitives included in the tiles, and the core renders the allocated tiles … The GPU 10 may allocate tiles including identical primitives to one particular core;” Kazama [0035]: “The number of pixels that need to be rendered for a given tile 315 may then be delivered to the load balancer 317 at 263;” [0037]: “Ideally, the load balancer 317 will distribute the tiles 315 such that each rasterization thread 316 will render the same number of pixels.”); 
The same rationale to combine as set forth in the rejection of claim 2 above is incorporated herein.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0137677) as applied to claim 1 above, and further in view of Kleen et al. (US 2017/0309027).
Regarding claim 5, Jeong teaches/suggests: The graphics processing unit according to claim 1, wherein the similarity indication logic is configured to assign a single similarity indication to each of a plurality of sets of one or more tiles (Jeong [0054]: “One way that the GPU may determine if there are common primitives and the quantity is the GPU 10 generating a bitstream representing primitives included in a tile and perform an AND operation on bitstreams of different tiles. For example, the output of the AND operation of the bitstreams may be counted to confirm the number of primitives commonly included in the different tiles.”).

Jeong does not teach/suggest the similarity indication assigned to each set of one or more tiles being indicative of a level of similarity between that set of one or more tiles and another set of one or more tiles specified according to a spatial order of the tiles within the rendering space. Kleen, however, teaches/suggests the similarity indication assigned to each set of one or more tiles being indicative of a level of similarity between that set of one or more tiles and another set of one or more tiles specified according to a spatial order of the tiles within the rendering space (Kleen [0253]: “The order that the rendering tiles of the render output are processed by the renderer 22 can be selected as desired. However, in an embodiment, the tiles are processed in Morton or a similar order, as this facilitates, for example, the more efficient caching of primitive lists and vertex data in the renderer 22.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the scheduling of Jeong such that the tiles are scheduled in Morton order (the claimed spatial order) as taught/suggested by Kleen in order for efficient caching of the primitives.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0137677) as applied to claim 7 above, and further in view of Craik et al. (US 2015/0097850).
Regarding claim 8, Jeong further discloses in [0057]: “The GPU 10 may allocate tiles including identical primitives from among a plurality of the tiles to a plurality of cores sharing an identical cache.” Jeong does not teach/suggest: The graphics processing unit according to claim 7, wherein the processing resource is a set of one or more shader programs referenced by a set of one or more tiles. Craik, however, teaches/suggests a set of one or more shader programs (Craik [0074]: “Another technique for determining similarity of instructions is based on a visible object type, or VOT, assigned to each instruction. VOTs can generally correspond to rendering states. For example, if the same shaders are used by all instructions sharing a common VOT, sorting instructions by VOT can generate a group of instructions all having the common VOT, and thus all of the instructions in the group can use the same shaders;” [0031]: “VOTs can generally correspond to rendering states, shader selection, and use of similar graphics primitives.”). Before the effective filing date of the claimed invention, the substitution of one known element (the same shader used for rendering in Craik) for another (the same cache used for storing in Jeong) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to efficiently process similar tiles.

Regarding claim 9, Jeong as modified by Craik teaches/suggests: The graphics processing unit according to claim 8, wherein the similarity indication logic is configured to determine the level of sharing of the processing resource from the number of shader programs referenced by both of the two sets of one or more tiles (Jeong [0057]: “The GPU 10 may allocate tiles including identical primitives from among a plurality of the tiles to a plurality of cores sharing an identical cache;” Craik [0074]: “Another technique for determining similarity of instructions is based on a visible object type, or VOT, assigned to each instruction. VOTs can generally correspond to rendering states. For example, if the same shaders are used by all instructions sharing a common VOT, sorting instructions by VOT can generate a group of instructions all having the common VOT, and thus all of the instructions in the group can use the same shaders.”). The same rationale to combine as set forth in the rejection of claim 8 above is incorporated herein.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0137677) as applied to claim 11 above, and further in view of Jaine et al. (US 5893095).
Regarding claim 12, Jeong does not teach/suggest: The graphics processing unit according to claim 11, wherein the cost indication logic is configured to determine a cost indication for a tile of the rendering space by combining scores associated with primitives which are present in the tile, wherein the score associated with a primitive is dependent upon an object type of an object of which the primitive is a part. Jaine, however, teaches/suggests combining scores associated with primitives, wherein the score associated with a primitive is dependent upon an object type of an object of which the primitive is a part (Jaine col. 17 ll. 38-52: “When two images are compared by the engine, each of the primitives in the current schema are compared to give individual similarity values for that primitive type. Each of these scores must then be used to provide an overall score for the comparison.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the rendering cost of Jeong to include a combined score of the primitives as taught/suggested by Jaine in order to use a scoring system for the rendering cost.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0137677) as applied to claim 13 above, and further in view of Goel et al. (US 2009/0295804).
Regarding claim 14, Jeong does not teach/suggest: The graphics processing unit according to claim 13, wherein the characteristics of a shader program include one or more of: 
(i) a length of the shader program; 
(ii) an amount of resources or registers used by the shader program; 
(iii) whether the shader program includes conditional flow control; 
(iv) whether the shader program includes loops for which the number of repetitions is undefined at compile time; and 
(v) an amount of memory reads and/or writes used in the shader program.
Goel, however, teaches/suggests characteristics of a shader program (Goel [0008]: “Rendering costs during geometry shading are attributed to the ALU instructions required to process each primitive, the computing bandwidth associated with vertex lookup from the vertex shader's memory, and the computing bandwidth required to load the processed data into memory.”). Before the effective filing date of the claimed invention, the substitution of one known element (the program instructions of a shader used to render a primitive in Goel) for another (the number of primitives to be rendered in Jeong) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to determine the rendering cost of the tiles.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0137677) as applied to claim 1 above, and further in view of Park et al. (US 2014/0333620).
Regarding claim 17, Jeong does not teach/suggest: A graphics processing unit as claimed in claim 1, wherein the sets of one or more tiles each comprise a plurality of tiles, and wherein the cost indication logic is configured to: 
obtain a respective cost indication for each of the tiles of a set of tiles; and 
determine the cost indication for the set of tiles based on the cost indications of the tiles within that set.
Park, however, teaches/suggests wherein the sets of one or more tiles each comprise a plurality of tiles (Park [0072]: “Meanwhile, when the tiling unit 116 manages the image frame on a sub-tile basis, the tiling unit 116 can generate a primitive list for each sub tile and can output the same to the external memory 200.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the tiles of Jeong to be subdivided into sub-tiles as taught/suggested by Park in order for finer detail. As such, Jeong as modified by Park teaches/suggests:
obtain a respective cost indication for each of the tiles of a set of tiles (Jeong [0061]: “FIG. 5 is a view of a bitstream indicating primitives included in each tile;” Park [0072]: “Meanwhile, when the tiling unit 116 manages the image frame on a sub-tile basis, the tiling unit 116 can generate a primitive list for each sub tile and can output the same to the external memory 200.”); and 
determine the cost indication for the set of tiles based on the cost indications of the tiles within that set (Jeong [0062]: “Since Tile_A includes two primitives with primitive IDs 0 and 1, the GPU 10 generates bitstream 1100 for Tile_A. Since Tile_B also includes the two primitives with primitive IDs 0 and 1 in the same manner as Tile_A, the GPU 10 generates bitstream 1100 for Tile_B. Since Tile_C does not include any primitives, the GPU 10 generates bitstream 0000 for Tile_C. Since Tile_D includes two primitives with primitive IDs 2 and 3, the GPU 10 generates bitstream 0011 for Tile_D;” Park [0072]: “Meanwhile, when the tiling unit 116 manages the image frame on a sub-tile basis, the tiling unit 116 can generate a primitive list for each sub tile and can output the same to the external memory 200.”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0137677) in view of Zhang et al. (US 2017/0177227).
Claim 20 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale.

Jeong does not teach/suggest an integrated circuit definition dataset that, when processed in an integrated circuit manufacturing system, configures the integrated circuit manufacturing system to manufacture a graphics processing unit. Zhang, however, teaches/suggests an integrated circuit definition dataset (Zhang [0178]: “That is, there may be provided a computer readable storage medium having encoded thereon computer readable program code in the form of an integrated circuit definition dataset that when processed (i.e. run) in an integrated circuit manufacturing system configures the system to manufacture a compression unit or decompression unit configured to perform any of the methods described herein, or to manufacture a compression unit or decompression unit comprising any apparatus described herein.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Jeong to include an integrated circuit definition dataset as taught/suggested by Zhang in order to manufacture the GPU.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0137677) as applied to claim 2 above, and further in view of Peterson et al. (US 2009/0096789).
Regarding claim 21, Jeong does not teach/suggest: A graphics processing unit as claimed in claim 2, wherein the scheduling logic is configured to:
set the value of the specified threshold based on an average value of the cost indications for the render and/or
vary the specified threshold during the render.
Peterson, however, teaches/suggests:
vary the specified threshold during the render (Peterson [0083]: “If rendering progress (step 645) was insufficient, then a threshold used in determining whether to use shading resources, and selecting shading algorithms can be updated 650, such that fewer rays are shading and/or more simplistic shading algorithms are used. If there was an "over" sufficiency, then the threshold can be lowered such that higher quality shading algorithms and/or more rays can be shaded, or more child rays emitted, etc.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the similarity indication of Jeong to vary as taught/suggested by Peterson in order to optimize the scheduling. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The scheduling logic in claim 6, taken as a whole, is patentably distinct over the prior art.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding Jeong are moot in view of the new ground(s) of the rejection set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611